UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
RODNEY STROUD,

                                                                   ORDER
                          Plaintiffs,                              18 Civ. 11113 (RA) (GWG)
                                                                        r.=- -------..,.--:. . ,.
        -v.-                                                            IIUSDCSDNY
                                                                          DOCUMENT
HSBC BANK USA, N.A., et al.,
                                                                          ELECTRONICALLY FILED

                          Defendants.
                                                                           DOC#:              -·-i     I
                                                                         ..~_ATE FILED: __ JF~-2Q_J
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

         A telephone conference to discuss the letter dated January 25, 2020 (Docket# 38), will
take place Monday, February 10, 2020, at 4:00 p.m. Counsel for plaintiff shall arrange for this
call with all relevant parties and shall call Chambers at (212) 805-4260 at that time with all
parties on the line. 1 All counsel who intend to speak during the call must use a landline or phone
with equivalent quality. Also, when addressing the Court, counsel must not use a speakerphone.
It is the Court's intention to decide the dispute based on the parties' letters unless a party shows
good cause in advance of the conference why formal briefing should be required.

        Upon receipt of this order each attorney is directed to ensure that all other attorneys or
unrepresented parties on the case are aware of the conference date and time. The parties should
follow paragraph 1. F of this Court's Individual Practices (available at:
https://nysd.uscourts.gov/hon-gabriel-w-gorenstein) for any request for an adjournment.

       Finally, plaintiff has leave to file a briefreply to defendant's opposition (Docket# 39) on
or before February 6, 2020,

        SO ORDERED.

Dated: January 30, 2020
       New York, New York




         1
          If the call is arranged through a commercial conference service, counsel arranging the
call may telephone chambers at the time of the conference and inform chambers of the telephone
number and access code that Chambers should use to dial into the call. Only a toll-free service
should be used.
